Appeal from order, Supreme Court, New York County (Carol Huff, J.), entered March 22, 1999, which granted plaintiff insurer’s motion for summary judgment, declaring, inter alia, that plaintiff *158was not obligated to defend or indemnify its insured, Skate Key, Inc., and granted the cross motion of defendant Diane B. Hamilton to dismiss the declaratory judgment complaint as against her on the ground of improper service, unanimously dismissed, without costs.
Defendant Skate Key has abandoned its appeal from the subject order and the remaining putative appellant, defendant Hamilton, having obtained complete relief in the order, is not aggrieved thereby and, accordingly may not appeal therefrom (see, CPLR 5511; T.D. v New York State Off. of Mental Health, 91 NY2d 860). Concur — Ellerin, J. P., Rubin, Saxe and Buckley, JJ.